In my opinion, the Council of the city of Toledo intended Ordinance Section 1000 of its Code as a protection to and in furtherance of the peace and good order within the city, and not as an instrumentality by which a gambling house proprietor can enlist the assistance of the police to cast out of his establishment unprofitable customers. Such would be its effect if the courts sustain the contention of the appellees that it applies only to loiterers "without any lawful means of support, or without being able to give a satisfactory account of himself." *Page 168